DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/105,910 is responsive to communications filed on 11/18/2021, in response to the Non-Final Rejection of 08/19/2021. Claims 1, 9, 17, and 18 have been amended. Currently, claims 1-18 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's remarks see pages 8-10, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 




5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2014/0300,775A1) (hereinafter Fan).
	Regarding claim 1, Fan discloses a three-dimensional data encoding method of encoding (e.g. see Figs. 1-2, 31, paragraphs 0138, 0140, 0141: encoder/decoder) three-dimensional points (e.g. see paragraph 0047: 3D point clouds; Fig. 4, paragraphs 0071-0073; also see Figs. 9-12), the three-dimensional encoding method comprising: 
	encoding local coordinate information indicating sets of local coordinates that are coordinates of the three-dimensional points that are obtained (e.g. see Figs. 11-12, paragraph 0047, 0093, 0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097); and 
	generating an encoded bitstream including the local coordinate information encoded (e.g. see Figs. 11-12, paragraph 0047, 0093, 0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097) and global coordinate information indicating global coordinates that are coordinates of a reference point or at least one of the three-dimensional points and are independent from a location at which the three-dimensional points are obtained (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21). 
	Regarding claim 2, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates global coordinates of each of the three-dimensional points (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21). 
	Regarding claim 3, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates a single set of global coordinates associated with the three-dimensional points (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21). 
	Regarding claim 4, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinate information indicates global coordinates (e.g. see abstract, Fig.1, paragraphs 0046, 0047, 0048: the global coordinate system and 3D point clouds; Fig. 4, paragraphs 0071, 0073, 0074: the global coordinate system based on the local 3D point cloud to one or more reference point clouds; also see Figs. 14-15, 21) of an origin of a system of the local (e.g. see Figs. 11-12, paragraph 0047, 0093, 0094: 3D point clouds on a local 3D cartesian coordinate system; Fig. 4, paragraphs 0071-0073: local three-dimensional point clouds; Fig. 14-15, paragraphs 0096-0097: an origin of a system of the local coordinates). 
	Regarding claim 5, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinates are expressed by latitude, longitude, and altitude (e.g. see paragraphs 0048, 0062: latitude and longitude; Figs. 9-10, 18, paragraphs 0091, 0092, 0100). 
	Regarding claim 6, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the global coordinates are expressed by Cartesian coordinates (e.g. see Figs. 10-11, paragraphs 0047, 0069: cartesian coordinate system; also see Figs. 10-12, paragraphs 0092-0094). 
	Regarding claim 7, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating whether the global coordinates are expressed by Cartesian coordinates (e.g. see paragraphs 0010, 0098, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
	Regarding claim 8, Fan discloses the three-dimensional data encoding method according to claim 1, wherein the encoded bitstream further includes information indicating a spatial reference of the global coordinates (e.g. see paragraphs 0010, 0098, 0099; also see Figs. 5-6, paragraphs 0015, 0086, 0096). 
Regarding claim 9, this claim is a three-dimensional data decoding method claim of an encoding method version as applied to claim 1 above, wherein the method performs the same limitations (e.g. decoding process performs the reverse processes of encoding) cited in claim 1, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
Regarding claim 10, it contains the limitations of claims 2 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 3 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 4 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 5 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 6 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 7 and 9, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 8 and 9, and is analyzed as previously discussed with respect to those claims.
Regarding claim 17, this claim is a three-dimensional data encoding device claim of an encoding method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).
	Regarding claim 18, this claim is a three-dimensional data decoding device claim of an decoding method version as applied to claim 9 above, wherein the device performs the same limitations cited in claim 9, the rejections of which are incorporated herein. Furthermore, Fan discloses a CPU 20 and memory 19 for encoding/decoding images (Fig. 2, paragraphs 0050, 0071, 0074; also see paragraphs 0077, 0078).

Conclusion
6.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486